Fill'in this Information.to, identify your case:

Debtor 1 James P Wagner, Sr.

First Name Middle Name Last Name

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © EASTERN DISTRICT OF WISCONSIN

 

Case number 20-27842-beh
(if known) O Check if this is an

amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B.u....... sec ecsesseeseeseseseeessctsnersceensessssecensessssusscseseneseesseseceseseenses $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B.........scsserssssenesneseesersessessnssesecesereserssssantssseersessssssnees $ 28,630.00
1c. Copy line 63, Total of all property on Schedule A/B....... cc ceccseessssssesteetecerseresessessseseasesrsnecsssnsssssneeesensensessesene $ 28,630.00

Summarize Your Liabilities

Your liabilities
Amount you ow

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 45,005.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) :

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F 0... cesses $ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F 0... $ 313,415.05

Your total liabilities | $ 358,420.05
Summarize Your Income and Expenses

4. Schedule I: Your Income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule face cess reese cseeeeenecsesesseensessenseesssereetees $ 2,236.30
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c Of SCHEdUIe Joo ccscccersesseeeeneeteecisessnensessrectsserseesenseeee $ 1,902.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
(No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M@ Yes
7. What kind of debt do you have?

wa Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(J Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum- Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Soitware Copyright (c) 1996-2018 Best Case, LLC.- www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doci6 Filed 12/28/20 Page1of 38
Debtor1 James P Wagner, Sr. Case number (if known) 20-27842-beh

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form 2646.2
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 646,20

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

_|Total'ctaim=

    

Part 4 on Schedule E/F, copy the following:

  

 

 

 

 

9a. Domestic support obligations (Copy line 6a.) $ 0.00

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00

9d. Student loans. (Copy line 6f.) $ 0.00

Ye. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) 0.00

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00

9g. Total. Add lines 9a through 9f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doci6 Filed 12/28/20 Page 2 of 38
Acar enue ecu unt

Debtor 1 James P Wagner, Sr.
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF WISCONSIN

Case number 20-27842-beh Os Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any Jegal or equitable interest in any residence, building, land, or similar property?

Hl No. Go to Part 2.
CJ Yes. Where is the property?

| Part 2: | Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

CI No
Yes
. BMW i Do not.deduct secured'claims or exemptions. Put
3.1. Make: Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Mode: 740 LI XDRIVE sedan Mf Debtor 4 only Creditors Who Have Claims Secured by Propeity.
Yer: 2014 SS En ecto 2 ony Current value of the Current value of the
Approximate mileage: 160,000 C] Debtor 4 and Debtor 2 only entire property? portion you own?
Other information: [1 At least one of the debtors and another
C] Check if this is community property $10,000.00 $10,000.00
(see instructions)
. BMW Do not deduct secured claims or exemptions, Put
3.2 Make: Who has an interest In the property? Check one the amount of any secured claims on Schedule D:
Model: 328 W pebtor 4 only Creditors Who Have Claims. Secured by Property.
Yer. 2013) C Debtor 2 only Current value of the Current value of the
Approximate mileage: 75,000 CI Debtor 4 and Debtor 2 only entire property? portion you own?
Other information: [1 At least one of the debtors and another

 

C] check if this is community property $4,000.00 $4,000.00

(see instructions)

 

 

 

 

 

* On December 27, 2020, Debtor learned that he may have a 1/7 interest in his residence. He is
investigating but will not be able to amend his schedules and still meet the filing deadline. He will
amend schedules to accurately reflect his ownership.

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com . Best Case Bankniptcy

Case 20-27842-beh Doci6 Filed 12/28/20 Page 3 of 38
Debtor1 James P Wagner, Sr. Case number (ifknown) 20-27842-beh

 

Do not deduct secured claims or.exemptions. Put .. -

 

 

: B

3.3 Make: MW Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model; X5 Mf Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2013s 0 Dee tor 2. ontty Current value of the Current value of the
Approximate mileage: 90000 C Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: 0 At least one of the debtors and another
Repossessed

O check if this is community property $12,000.00 $12,000.00
{see instructions)

 

 

 

 

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

MNo
0 Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

pages you have attached for Part 2. Write that number here => $26,000.00

 

 

 

 

Describe Your Personal and Household Items
Do you own or have’ahy legal or equitable interest.in any. of the following items? - BS a ~ Current value of the
es ee a ees as ame : oS ‘-=-portion you own?.
“Do not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CI No
Ml Yes. Describe...

 

[Refrigerator | ~ $10.00

 

 

| Wine Refrigerator | $10.00

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

CI No
Ml Yes. Describe...

 

iTV. $10.00

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

Hi No
C] Yes. Describe...
9, Equipment for sports and hobbies

Examples, Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

MNo
(Yes. Describe...

10, Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

M No
CQ Yes. Describe.....

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doci6 Filed 12/28/20 Page 4of 38
Debtor! James P Wagner, Sr. Case number (if known) 20-27842-beh

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CI No
Ml Yes. Describe.....

 

[Wearing Apparel | $500.00

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

MNo
C1 Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses

EE No
(Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
HNo
Cl] Yes. Give specific information.....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached .
for Part 3. Write that nUMber here .......cesceccssersssenseesrsecteresesrsecesersensessssensaesrearsrereaeses $530.00

 

 

 

Describe Your Financial Assets
“Do you own or have any legal or equitable interest in any of the following?. oe : veh ~). Gurrent value ofthe
: Se oe : ol : Clas : portion you own?
Do.not deduct. secured
claims or exemptions.

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

MNo

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

CI No

Wi ves Institution name:

17.1. Checking Chase Bank ..- $100.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
MNo
CF YeS.occcecees Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

 

 

 

 

[No
Ml Yes. Give specific information about them...
Name of entity: % of ownership:
Dr. Wagner's Southridge Optical, LLC
(former spouse awarded 50% in domestic
relations proceeding) 50 % $0.00
T-Vision USA, LLC 100 % $0.00
Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c} 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doci6 Filed 12/28/20 Page5of 38
Debtor 1 James P Wagner, Sr. Case number (ifknown) 20-27842-beh

T-Vision/PY SA, LLC

(Paraguayan entity) 100 % $0.00

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Mi No
C1 Yes. Give specific information about them
Issuer name:

21, Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

CI No

Ml Yes. List each account separately.
Type of account: Institution name:

WEA 401(k) (Wisconsin Education

Association) $2,000.00

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

MI No
O16. vecccccsectereeeee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

Mo
CD Ves. Issuer name and description.

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
MNo
DD Yes.eccceccssces Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
BNo
(] Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

ONo

HI Yes. Give specific information about them...

 

Over time Debtor conceived an algorithm in connection with
optometry. That algorithm is owned by T-Vision USA, LLC. It has

 

 

 

 

not been validated. $0.00
27. Licenses, franchises, and other generat intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
HM No
Cl Yes. Give specific information about them...

Money or:property owed to you?. : ea en . cats a a oo. Current value of the
eerste a mah bees : : ws CEs portion you own?’
-Do-not:.deduct-secured
“-> claims or-exemptions.

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doci6 Filed 12/28/20 Page 6of 38
Debtor! James P Wagner, Sr. Case number (ifknown) 20-27842-beh

 

28. Tax refunds owed to you
HNo
Cl Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

MNo
(C] Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

BNo
O Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

HNo

C] Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32, Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

MNo
C1 Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

MNo
DO Yes. Describe each claim.........

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
MNo
C] Yes. Describe each claim.........

35. Any financial assets you did not already list

OONo

Ml Yes. Give specific information..

 

| Timeshare interest in Clev Molita $0.00

 

 

 

36. Add the dollar value of ail of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here $2,100.00

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37, Do you own or have any legal or equitable interest in any business-related property?
HF No. Go to Part 6.

C1 Yes. Go to line 38.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it In Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wl No. Go to Patt 7.
C1 Yes. Go to line 47.

Official Form 106A/B Schedule A/B: Property , page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doci6 Filed 12/28/20 Page 7 of 38
Debtor1 James P Wagner, Sr. Case number (ifknown) 20-27842-beh

 

| 4 Describe All Property You Own or Have an Interest in That You Did Not List Above

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

Mi No
C1 Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ......cccsssccsccsssveatsareneesrens $0.00

 

 

 

 

List the Totals of Each Part of this Form

 

 

 

 

 

55. Part 1: Total real estate, line 2 $0.00

56. Part 2: Total vehicles, line § $26,000.00 ’

57. Part 3: Total personal and household items, line 15 $530.00

58. Part 4: Total financial assets, line 36 $2,100.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $28,630.00 Copy personal property total $28,630.00

63, Total of all property on Schedule A/B, Add line 55 + line 62 $28,630.00
Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Banknuptcy

Case 20-27842-beh Doci6 Filed 12/28/20 Page 8 of 38
Aca

Debtor 4 James P Wagner, Sr.

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: © EASTERN DISTRICT OF WISCONSIN

 

Case number 20-27842-beh
(if known) () Check if this is an

amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 46

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

E2Qkird Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
(1 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Ml You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

“Brief déscription of the property and lineon Current value ofthe — Amountofthe exemption youclalm = Specific laws that allow exemption
Schedule A/Bthatlists this property _ portion you own ole. oe : ee BER Ee Es
— ce |. Copy the value from Check only one box foreach exemption.
a ee ee : Schedule A/B on : : : : .
2013 BMW 328 75,000 miles $4,000.00 mm $4,000.00 11 U.S.C. § 522(d)(2)

Line from Schedule A/B: 3.2
O 100% of fair market value, up to
any applicable statutory limit

 

Refrigerator $10.00 $10.00 11 U.S.C. § 522(d)(3)
Line from Schedule A/B: 6.1 —_ —
O 100% of fair market value, up to
any applicable statutory limit

 

Wine Refrigerator $10.00 $10.00 11 U.S.C. § 522(d)(3)
Line from Schedule A/B: 6.2 ee eee
C1 100% of fair market value, up to
any applicable statutory limit

 

TV. $10.00 =” $10.00 11 U.S.C. § 522(d)(3)
Line from Schedule A/B: 7.1 Sa Sa
400% of fair market value, up to
any applicable statutory limit

 

Wearing Apparel $500.00 nl $500.00 11 U.S.C. § §22(d)(3)
Line from Schedule A/B: 11.1 ee neatly
O 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc1i6 Filed 12/28/20 Page 9 of 38
Debtor1 James P Wagner, Sr.

Brief description of the property.and line on
Schedule A/B that lists this property

Current value of the

portion you own.

Case number (if known) 20-27842-beh

Amount of the exemption you claim Specific laws that allow exemption

 

_ Copy the value from Check only one box foreach exemption.

Ae oes eras  ScheduleAB Se : ae On ae
Checking: Chase Bank $100.00 nH $225.00 11 U.S.C. § §22(d)(5)
Line from Schedule A/B: 17.1

CO 400% of fair market value, up to
any applicable statutory limit

WEA 401(k) (Wisconsin Education $2,000.00 ml $2,000.00 11 U.S.C. § §22(d)(12)
Association) a :

Line from Schedule A/B: 21.1 O

100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

mw No
0 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
CT No
Ol Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com

Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 10 of 38
AIMCO CIO

 
      
     

Debtor 1 James P Wagner, Sr.

First Name Middle Name Last Name

    
 
 

 

Debtor 2
(Spouse if, filing) /

 

First Name Middle Name Last Name

United States Bankruptcy Court forthe: | EASTERN DISTRICT OF WISCONSIN

 

   
  
    

  
 

   

Case number
{if known)

20-27842-beh

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

(1 Check if this is an
amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known). :
1. Do any creditors have claims secured by your property?

CJ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Hf Yes. Fill in all of the information below.
List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lass ou ce 2 ee of Column A Column B Column C
2. List all secured claims. If.a.creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.As Amount of claim Value of collateral Unsecured
-much as possible, list the claims in alphabetical order according to the creditor's name. °.'- ‘< Donot deduct the . that supports this portion
ee eS RMR ES ‘ oy : <value of collateral. claim ’ If any.
24 Alphera Financial
| Services Describe the property that secures the claim: $20,000.00 $10,000.00 $10,000.00
Creditors Name 2014 BMW 740 LI XDRIVE sedan
160,000 miles
ji im Is:
PO Box 3608 ant the date you file, the claim is: Check all that
Dublin, OH 43016 CI contingent
Number, Street, City, State & Zip Code CI untiquidated
oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Hf Debtor 4 only 1 An agreement you made (such as mortgage or secured
1 Debtor 2 only car loan)
C) Debtor 4 and Debtor 2 only 0 Statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another Judgment lien from a lawsuit
C1] check if this claim relates to a CO) other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
2.2 |Connuexus Credit Union Describe the property that secures the claim: $7,200.00 $4,000.00 $3,200.00
Creditors Name 2013 BMW 328 75,000 miles
PO Box 21488 ae the date you file, the claim is: Check ail that
Tampa, FL 33622 C1 contingent
Number, Street, City, State & Zip Code gO Unliquidated
oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Mf Debtor 1 only Man agreement you made (such as mortgage or secured
CI Debtor 2 only car loan)
C) Debtor 4 and Debtor 2 only im Statutory lien (such as tax lien, mechanic's lien)
[1 At teast one of the debtors and another ~7] Judgment lien from a lawsuit
CQ check if this claim relates to a CJ other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Case 20-27842-beh Doc16 Filed 12/28/20

Page 11 of 38

Best Case Bankruptcy
Debtor1 James P Wagner, Sr.

 

 

 

 

Case number (if know) 20-27842-beh

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
2.3 |Mechanics Bank ° Describe the property that secures the claim: $17,805.00 $12,000.00 $5,805.00
Creditors Name 2013 BMW X5 90000 miles
Repossessed
. file, the claim is:
PO Box 98541 asf the date you file, the claim is: Check all that
Las Vegas, NV 89193 C contingent
Number, Street, City, State & Zip Code 0 Unliquidated
0 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Wl bebtor 4 only Man agreement you made (such as mortgage or secured
C1 Debtor 2 only . car loan)
( Debtor 1 and Debtor 2 only’ 0 Statutory lien (such as tax lien, mechanic's lien)
D Atleast one of the debtors and another =O Judgment lien from a lawsuit
C Check if this claim relates to a O other {including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
Add the dollar value of your entries in Column Aon this page. Write that number here: $45,005.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $45,005.00

ZTE List Others to Be Notified for a Debt That You Already Listed

 

 

 

Use this page only If you. have others to be notified about your. bankruptcy for.a debt that you already listed i in Part 1. For example, if.a collection agency is
trying to collect from you for'a debt you.owe to someone. else, list the creditor.in Part 1;.and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in. Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.
U Name, Number, Street, City, State & Zip Code
Mechanics Bank

On which line in Part 4 did you enter the creditor? 2.3.

PO Box 25085 Last 4 digits of account number __

Santa Ana, CA 92799-5085

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com

Case 20-27842-beh Doc16 Filed 12/28/20 Page 12 of 38

page 2 of 2

Best Case Bankruptcy
AUT Cio Cue act e
Debtor 1 James P Wagner, Sr.
First Name Middle Name Last Name

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © EASTERN DISTRICT OF WISCONSIN

 

Case number 20-27842-beh
(if known) . (] Check if this is an

amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

EEE] List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
C] No. Go to Part 2.

MH yes.

2, List allof your priority unsecured claims. If.a.creditor,has more than one priority unsecured claim, list the creditor separately for each. claim. For each claim listed,
identify what type of-claim itis. Ifa claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as.
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of »
Part 4. If more than one creditor. holds a particular claim, list the other creditors in Part 3,

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.’ : : :
Total claim Priority Nonpriority

 

 

 

 

 

 

amount amount
Stella C. Wagner Last 4 digits of account number $0.00 $0.00 $0.00
Priority Creditors Name .
c/o Schiller DuCanto and Fleck, (amounts
LLP uncomputable and in
100 N. Field Drive, Suite 160 When was the debt incurred? dispute)
Lake Forest, IL. 60045
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. C1] Contingent
Debtor 1 only 7 unliquidated
O Debtor 2 only H Disputed
C1] Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
C1 At least one of the debtors and another Hf pomestic support obligations
C1 Check if this claim is for a community debt C1 taxes and certain other debts you owe the government
Is the claim subject to offset? C1 claims for death or personal injury while you were intoxicated
MNo CI other. Specify
Cl Yes
DEE List All of Your NONPRIORITY Unsecured Claims
3. Do any creditors have nonpriority unsecured claims against you? 5

CJ No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Mf ves.

4. List all of your.nonpriority unsecured claims. in the alphabetical order of the creditor who holds each claim. |f.a creditor has more than one nonpriority
‘unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already included in Part.1. If more
‘than one creditor holds « a particular claim, list the other creditors I in Part 3.if you have more than.three nonpriority unsecured claims fill out the Continuation Page of

‘Part 2.°
Total claim
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com 50074 Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page13 of 38
Debtor 1 James P Wagner, Sr.

 

 

Case number (it know) 20-27842-beh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44 Batzner Pest Control Last 4 digits of account number Unknown
Nonpriority Creditors Name
16948 W Victor Rd When was the debt incurred?
New Berlin, Wi 53151
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one. /
Mf Debtor 1 only C1 Contingent
C1 Debtor 2 only O Unliquidated
(] Debtor 1 and Debtor 2 only QO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community CJ student loans
debt QO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes MM other. Specify

4.2 Brain Power America, Inc. Last 4 digits of account number Unknown
Nonpriority Creditors Name
P.O. Box 559501 When was the debt incurred?
Miami, FL 33255
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
MI Debtor 4 only O Contingent
C1 Debtor 2 only CI untiquidated
C] Debtor 1 and Debtor 2 only CI disputed
C] Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this claim is for a community C1 Student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
HE No O debts to pension or profit-sharing plans, and other similar debts
O Yes MM other. Specify

4.3 Chase Sapphire Reserve Last 4 digits ofaccountnumber 5628 $18,217.42
Nonpriority Creditor's Name
Cardmember Service When was the debt incurred? Over time
PO Box 1423
Charlotte, NC 28201
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M Debtor 4 only CO contingent
OI pebter 2 only C] Unliquidated
DO Debtor 4 and Debtor 2 only C Disputed .
(2 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mo Cl debts to pension or profit-sharing plans, and other similar debts
C1 yes Mi other. Specify Credit Card Debt

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page14 of 38
Debtor1 James P Wagner, Sr.

Case number (if know) 20-27842-beh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44 Chase Sapphire Reserve Last 4 digits of account number 3064 $19,894.38
Nonpriority Creditor's Name
Cardmember Service When was the debt incurred? Over time
PO Box 6294
Carol Stream, IL 60197
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M Debtor 1 only Oo Contingent
C1 Debtor 2 only CQ unliquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
CD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community C1 Student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes I other. Specify Credit Card Debt

4.5 Clark & Steiner, Ltd. Last 4 digits of account number $25,000.00
Nonpriority Creditors Name
560 Oakwood Avenue, #101 When was the debt incurred? Over time
Lake Forest, IL 60045
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mt Debtor 1 only D Contingent
C) Debtor 2 only CJ Untiquidated
CO Debtor 4 and Debtor 2 only C] Disputed
DI At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C Check if this claim is for a community C student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a C1 Debts to pension or profit-sharing plans, and other similar debts

No

O yes Ml other. Specity Attorney Fees

4.6 CooperVision, Inc. Last 4 digits of account number $4,000.00
Nonpriority Creditors Name
P.O. Box 145409 When was the debt incurred? over time
Cincinnati, OH 45250
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only 0 Contingent
C] Debtor 2 only C] Unliquidatea
C Debtor 1 and Debtor 2 only 0 Disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt CJ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CI debts to pension or profit-sharing plans, and other similar debts
Cl Yes Mi other. Specify

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 9

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 15 of 38
Debtor1 James P Wagner, Sr.

Case number (if know) 20-27842-beh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47 CRB Auto Last 4 digits of account number $17,000.00
Nonpriority Creditor’s Name :
P.O. Box 98451 When was the debt incurred? over time
Las Vegas, NV 89193
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH debtor 1 only Cl] Contingent
C1 Debtor 2 only O unliquidated
CJ Debtor 1 and Debtor 2 only C1 Disputed
(] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
DO) Check if this claim is for a. community [J student toans
debt 0 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno CI Debts to pension or profit-sharing plans, and other similar debts
Cl Yes IH other. Specify

4.8 Dell Financial Services Last 4 digits of account number $2,000.00
Nonpriority Creditors Name
P.O, Box 5275 When was the debt incurred? over time
Carol Stream, IL 60197
Number Street City State ZIp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM Debtor 1 only Cj Contingent
CI Debtor 2 only O Unliquidated
CI Debtor 1 and Debtor 2 only O Disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MNo C] Debts to pension or profit-sharing plans, and other similar debts

Ni

C1 Yes Ml other. Specify

4.9 Elavon Last 4 digits of account number $4,000.00
Nonpriority Creditors Name
P.O. Box 9599 When was the debt incurred? over time
Knoxville, TN 37940
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HH Debtor 1 only 0 Contingent
Cd Debtor 2 only Cl Untiquidated
C1 Debtor 1 and Debtor 2 only 1 Disputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a community CI student loans
debt a] Obligations arising out of a separation agreement or divorce that you did not

y
Is the claim subject to offset? report as priority claims
Hino Cl Debts to pension or profit-sharing plans, and other similar debts
0 Yes Mt other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 16 of 38
Debtor1 James P Wagner, Sr.

 

 

 

Case number (if know) 20-27842-beh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4 . .

0 First Data Merchant Services Last 4 digits of account number Unknown
Nonpriority Creditors Name
P.O. Box 17548 When was the debt incurred?
Denver, CO 80217
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HH bebtor 1 only Oo Contingent
CJ Debtor 2 only CI unliquidated
CJ Debtor 1 and Debtor 2 only C Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ Check if this claim is fora. community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No C] Debts to pension or profit-sharing plans, and other similar debts
Cl yes Ml other. Specify

4.4

1 GB Collects, LLC Last 4 digits of account number Unknown
Nonpriority Creditors Name
1253 Haddonfield Berlin Rd When was the debt incurred?
Voorhees, NJ 08043
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wl bebtor 4 only O Contingent
CJ Debtor 2 only | Unliquidated
C] Debtor 4 and Debtor 2 only oO Disputed
C1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1] Check if this claim is for a community C1 student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C] Debts to pension or profit-sharing plans, and other similar debts
CD Yes MH other. Specify

44

2 Hoffenberg & Block, LLC Last 4 digits of account number $103,948.67
Nonpriority Creditors Name ;
30 N. LaSalle St., Suite 3250 When was the debt incurred? 8/2018 thru 2/2019
Chicago, IL 60602
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF debtor 4 only Cl contingent
C1 pebtor 2 only C) Untiquidated
CT] Debtor 1 and Debtor 2 only a Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is for a community C1 student loans
debt 4 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CO pDebts to pension or profit-sharing plans, and other similar debts
O yes Ml other. Specify Attorney Fees

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 9

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc 16 Filed 12/28/20 Page 17 of 38
Debtor 1 James P Wagner, Sr.

 

 

 

Case number (if know) 20-27842-beh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41 :

3 Jerome Marvin Kaplan Last 4 digits of account number $1,800.00
Nonpriority Creditor’s Name ‘
10024 Skokie Bivd., Suite 237 When was the debt incurred? 2018
Skokie, IL 60077
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
ml Debtor 1 only Oo Contingent
CZ] Debtor 2 only C unliquidated
CI Debtor 1 and Debtor 2 only O Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community C1 Student toans
debt 1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MNo C1 Debts to pension or profit-sharing plans, and other similar debts
Cl ves MW other. Specify Attorney Fees

44

4 Lake Forest Club Last 4 digits of account number $16,000.00
Nonpriority Creditors Name
554 N. Westmoreland Road When was the debt incurred? over time
Lake Forest, IL 60045
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only C] Contingent
CO Debtor 2 only C uUntiquidated
CO Debtor 1 and Debtor 2 only 0 Disputed
1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
TJ Check if this claim is for a. community C1 student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a C1 Debts to pension or profit-sharing plans, and other similar debis

No

[Yes Mi other. Specify Club Dues

4.4 :

5 Laramy-K Optical, Inc. Last 4 digits of account number $15,195.60
Nonpriority Creditors Name
4107 E. Hillcrest When was the debt incurred?
Indianola, 1A 50125
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only Oo Contingent
CI Debtor 2 only O Unliquidated
C) Debtor 1 and Debtor 2 only C] Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt C7 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MNo DO Debts to pension or profit-sharing plans, and other similar debts
C Yes Mother. Specity Judgment for Money

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 9

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 18 of 38
Debtor1 James P Wagner, Sr.

 

 

 

Case number (if know) 20-27842-beh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

6 LEAF Last 4 digits of account number $5,000.00
Nonpriority Creditor's Name
P.O. Box 5066 When was the debt incurred?
Hartford, CT 06102
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BI bebtor 4 only C] Contingent
CO Debtor 2 only C Untiquidatea
CT Debtor 4 and Debtor 2 only Oo Disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI check if this claim is for a. community [1 Student loans
debt C1 obiigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
MNo OD Debts to pension or profit-sharing plans, and other similar debts
0 yes MM other. Specity Medical equipment and supplies

41 soe

7 Northwestern Medicine Last 4 digits of account number 5558 $53,358.98
Nonpriority Creditor's Name
PO Box 4090 When was the debt incurred?
Carol Stream, IL 60197
Number Street City State ZIp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
EE bebtor 1 only CJ Contingent
C] pebior 2 only CI unliquidated
C Debtor 4 and Debtor 2 only CI Disputed
1 At least one of the debtors and another Type of NONPRIORITY unsecured ciaim:
C] Check if this claim is for a. community CI student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Mino C] Debts to pension or profit-sharing plans, and other similar debts
Cl yes Mf other. Specify Medical supplies

41

8 Reeve Lanham Last 4 digits of account number $28,000.00
Nonpriority Creditor's Name
2 Pine Tuck Trail When was the debt incurred? 2020
River Woods, IL 60045
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only oO Contingent
C] Debtor 2 only oO Unliquidated
C Debtor 1 and Debtor 2 only | Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community C1 student loans
debt CI obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ml No DO pebts to pension or profit-sharing plans, and other similar debts
CO) ves Wi other. Specify Loan

Official Form 106 E/F ' Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 9

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 19 of 38
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 James P Wagner, Sr. Case number (if know) 20-27842-beh
41 .
9 Schiller Ducanto & Fleck, LLP Last 4 digits of account number Unknown
Nonpriority Creditors Name
200 N. LaSalle Street When was the debt incurred? 2019 and 2020
30th Floor
Chicago, IL 60601
Number Street City State Zlp Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI Debtor 4 only O Contingent
C1 pebtor 2 only [I Unliquidated
[J Debtor 1 and Debtor 2 only MI Disputed
C1 Atleast one of the debtors and another oe of NONPRIORITY unsecured claim:
O Check if this claim is for a community Student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Ono CI pebts to pension or profit-sharing plans, and other similar debts
M ves Ml other. Specity Spouse's Attorney Fees
4.2 . tne :
0 Southridge Limited Partnership Last 4 digits of account number Unknown
Nonpriority Creditors Name
c/o M.S. Management Associates, When was the debt incurred?
Inc,
225 W. Washington Street
Indianapolis, IN 46204
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
0 pebtor 1 only oO Contingent
C1 Debtor 2 only [9 Unliquidated
CI Debtor 1 and Debtor 2 only CO disputed
Mi At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is fora community C1 Student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MNo CZ Debits to pension or profit-sharing plans, and other similar debts
C1 ves Ml other. Specify Guarantee of Rent
4.2 The Commerical Collection Corp of
1 NY Last 4 digits of account number Unknown
Nonpriority Creditors Name
34 Seymour St When was the debt incurred?
Tonawanda, NY 14150
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only OQ Contingent
(3 Debtor 2 only (I untiquidated
CZ Debtor 4 and Debtor 2 only | Disputed
C1 At feast one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ Check if this claim is for a. community C1 Student loans
debt CQ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BI No Cl Debts to pension or profit-sharing plans, and other similar debts
Cl yes Mt other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 9

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 20 of 38
Debtor1 James P Wagner, Sr.

 

 

 

 

2 Weltman Weinberg & Reis, Co., LPA

 

Nonpriority Creditor's Name

3705 Marlane Drive

When was the debt incurred?

Grove City, OH 43123

 

Number Street City State Zlp Code

Who incurred the debt? Check one.

Ml Debtor 1 only

OD pebtor 2 only

C1 Debtor 4 and Debtor 2 only

C1 At least one of the debtors and another

C1 check if this claim is for a community

debt

Is the claim subject to offset?

MNo
Cl Yes

Co] Contingent
CJ unliquidated
O Disputed

C1 student joans

Last 4 digits of account number

Case number (if know)

20-27842-beh

 

Unknown

 

Type of NONPRIORITY unsecured claim:

As of the date you file, the claim is: Check all that apply

oO Obligations arising out of a separation agreement or divorce that you did not

report as priority claims

‘CL Debts to pension or profit-sharing plans, and other similar debts

Ml other. Specify

 

 

List Others to Be Notified About a Debt That You Already Listed

 

§. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. if you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

GEICZ88 Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

. ad 6a.
‘Total
claims:
from-Part 1. 6b.
: 6c.
6d.
6e.
: 6f.
Total.
, claims:
‘from Part 2: 6g.
bh.
6i.
6.

Official Form 106 E/F

Domestic support obligations

Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total Priority. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Add ail other nonpriority unsecured claims. Write that amount
here.

Total Nonpriority. Add lines 6f through 6i.

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Case 20-27842-beh Doc16 Filed 12/28/20

6a.

6b.
6c,
6d.

6e.

6f.

6h.

6i.

8).

Total Claim
0.00

0.00
0.00
0.00

 

 

0.00

 

 

Total Ciaim
0.00

* 0.00
0.00
313,415.05

 

 

313,415.05

 

 

Page 9 of 9
Best Case Bankruptcy

Page 21 of 38
AUN ccna lle ec

Debtor 1 James P Wagner, Sr.

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF WISCONSIN

 

Case number 20-27842-beh
(if known) ( Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Wi No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CO Yes, Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"Person or . company y with whom you have the contract or lease State what the contract or lease is.for
“Name, Number, Street, City, State and ZIP Code ee : : ao
2.1
Name
Number Street
City State ZIP Code
2.2
Name
Number Street
City State ZIP Code
2.3
Name
Number Street
City State ziP Code
2.4
Name
Number Street
City State ZIP Code
2.5
Name
Number Street
City State ZIP Code
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 22 of 38
 

US ee) COI eR

 

 

Debtor 4 James P Wagner, Sr.

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF WISCONSIN

 

Case number 20-27842-beh

(if known)

 

(] Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors

12/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write

your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

C1 No
Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

CJ No. Go to line 3.

Wl Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

MNo
O Yes.

In which community state or territory did you live?

Stella C. Wagner

c/o Schiller DuCanto and Fleck, LLP
100 N. Field Drive, Suite 160

Lake Forest, IL 60045

- Wisconsin

. Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent
Number, Streat, City, State & Zip Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

out Column 2,

Column 1: Your.codebtor
Name, Number, Street, City, State and ZIP.Code

3.1 Stella C. Wagner
c/o Schiller DuCanto and Fleck, LLP
100 N. Field Drive, Suite 160
Lake Forest, IL 60045

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

[ Schedule D, line

Mi Schedule E/F, line 4.20
O Schedule G
Southridge Limited Partnership

 

 

Official Form 106H

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Case 20-27842-beh Doc16 Filed 12/28/20

Schedule H: Your Codebtors

Page 1 of 1
Best Case Bankruptcy

Page 23 of 38
‘Fill inthis information to-identify

Debtor 1 James P Wagner, Sr.

 

Debtor 2
{Spouse, if filing)

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF WISCONSIN

 

Case number 20-27842-beh Check if this is:
(if known) C An amended filing

[1 A supplement showing postpetition chapter
13 income as of the following date:

Official Form 106] MMTDDIVYYY
Schedule |: Your Income 125

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

 

 

 

 

 

 

1. Fillin your employment Co
information. (Debtor?

    

Debtor 2 or non-filing spous

If you have more than one job, Empl t stat Mi Employed C] Employed
attach a separate page with mployment status

information about additional C) Not employed C1 Not employed
employers. Occupation

 

Include part-time, seasonal, or ' .
self-employed work. Employer's name KA Consulting, LLC

 

Occupation may include student Employer's address 7245 S. 76th St.
or homemaker, if it applies. Franklin, WI 3132

 

How long employed there? 4 year
Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated. ’

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

 

|For Debtor 2 or.

‘ForDebtor1 | For Debtor 2or _
oo _non-filing spouse |

i

 

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 $ 2,646.20 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ N/A
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 2,646.20 $ N/A
Official Form 106% Schedule I: Your Income page |

Case 20-27842-beh Doc16 Filed 12/28/20 Page 24 of 38
Debtor1 James P Wagner, Sr. Case number (ifknown) _20-27842-beh

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘For Debtor 1 |For Debtor2or
2 Ss non-filing spouse |
Copy line 4 here 4, §$ 2,646.20 $ N/A
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. §$ 409.90 $ N/A
5b. Mandatory contributions for retirement plans , 5b. $ 0.00 $ N/A
5c. Voluntary contributions for retirement plans 5c. $ 0.00 «= N/A
5d. Required repayments of retirement fund loans 5d. §$ 0.00 $ N/A
Se. Insurance Se. $ 0.00 §$ N/A
5f. Domestic support obligations Sf. $ 0.00 $ N/A
5g. Union dues 5g. §$ 0.00 $ N/A
5h. Other deductions. Specify: Shit $ 0.00 + $ N/A
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6. $ 409.90 $ N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 6 6$ 2,236.30 $ N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 §$ “N/A
8b. Interest and dividends 8b.  §$ 0.00 ¢$ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8. § 0.00 $ N/A
8d. Unemployment compensation 8d.  $ 0.00 $ N/A
8e. Social Security 8e. $ 0.00 «6§$ N/A
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. § 0.00 $ N/A
8g. Pension or retirement income 8g. $ 0.00 $ N/A
8h. Other monthly income. Specify: 8h.t+ $ 0.00 + $ N/A
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. 1$ 0.00) |$ N/A
10, Calculate monthly income. Add line 7 + line 9. 10.|$ 2,236.30 | +) $ N/A|=/$ © 2,236.30

 

 

 

 

 

Add the entries in fine 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. 4+$ 0.00

 

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12.1 $ 2,236.30

 

 

 

Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

a No.

 

oO Yes. Explain: |

 

Official Form 1061 Schedule I: Your Income page 2

Case 20-27842-beh Doc16 Filed 12/28/20 Page 25 of 38
Fill. ih thissinformationito: identify your case:

 

 

Debtor 4 James P Wagner, Sr. Check if this is:

(] Anamended filing
Debtor 2 ‘ (1 A supplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court forthe: EASTERN DISTRICT OF WISCONSIN MM/DD/YYYY

 

Case number 20-27842-beh

(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 412115

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household
1. Is this a joint case?

Mi No. Go to line 2,
C1 Yes. Does Debtor 2 live in a separate household?

C1 No
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? Ml No

       

 

 

 

 

Do not list Debtor 1 and Cl Yes, _ Fill out this information for Dependent's relationship to Dependent’s Does dependent
Debtor 2. each dependent.............. Debtor 1 or Debtor 2 age live with you?
Do not state the
dependents names. 0 Yes
[CI No
Yes
C1 No
C1 Yes
CI No
0 Yes
3. Do your expenses include MENo

expenses of people other than oO
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date. ,

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. Include first mortgage

payments and any rent for the ground or lot. § 0.00
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner’s association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00
Official Form 106J Schedule J: Your Expenses page 1

Case 20-27842-beh Doc16 Filed 12/28/20 Page 26 of 38
Debtor1 James P Wagner, Sr.

6.

ON

10.

12.

13.
14.
16.

16.

17.

19.

20.

21.
22.

23.

24,

 

Utilities:

6d. Other. Specify:

Case number (if known)

20-27842-beh

 

Insurance.

15a. Life insurance

 

Specify:

 

17c. Other. Specify:

 

17d. Other. Specify:

 

Specify:

 

Other: Specify:

 

The result is your monthly net income.

 

 

 

 

 

6a. Electricity, heat, natural gas 6a. $ 0.00
6b. Water, sewer, garbage collection 6b. $ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. § 0.00
6d. $ 0.00
Food and housekeeping supplies 7. § 300.00
Childcare and children’s education costs 8. § 0.00
Clothing, laundry, and dry cleaning 9. $ 200.00
Personal care products and services 10. $ 0.00
. Medical and dental expenses 11. $ 100.00
Transportation. include gas, maintenance, bus or train fare.
Do not include car payments, 12. $ 300.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
Charitable contributions and religious donations 14. $ 0.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 0.00
15b. Health insurance 15b. § 0.00
15c. Vehicle insurance 15c. $ 164.00
45d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 0.00
Installment or lease payments:
17a. Car payments for Vehicle 1 17a, $ 838.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. §$ 0.00
17d. $ 0.00
. Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 106}), 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your Income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. +$ 0.00
Calculate your monthly expenses
22a, Add lines 4 through 21. $ 1,902.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 1,902.00
Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 2,236.30
23b. Copy your monthly expenses from line 22c above. 23b. -$ 1,902.00
23c, Subtract your monthly expenses from your monthly income. 230.|$ 334.30

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because ofa

modification to the terms of your mortgage?

HE No.

 

CO Yes. | Explain here:

 

* Debtor ordered to pay $6,600.00 per month, but is not paying same.

Official Form 106J

Schedule J: Your Expenses

Case 20-27842-beh Doc16 Filed 12/28/20

Page 27 of 38

page 2
AUC Once

Debtor 1 James P Wagner, Sr.

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © EASTERN DISTRICT OF WISCONSIN

 

Case number 20-27842-beh
(if known) (1 Check if this is an

amended filing

 

 

 

Official Form 106Dec |
Declaration About an Individual Debtor's Schedules 12/15

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

fe Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

wm No

(1 Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form.119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

 

X ST x
James P Wagner, SK *. Signature of Debtor 2
Signature-of Debtor 1 /
Date i2|27 \20 Date
5 t
Official Form 106Dec _ Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 28 of 38
TNO NNR Ce

Debtor 1 James P Wagner, Sr.

First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF WISCONSIN

 

Case number 20-27842-beh
(if known) 1 Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 416

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

[] Married
Ml Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

BH No

Cl Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

‘Debtor.1 Prior Address: “Dates Debtor 1’): ‘Debtor-2 Prior Address: ' : Dates Debtor 2”
eee be HEURES lived there» ons : " eos lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

M No
C) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Gio Explain the Sources of Your Income

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

 

O No
Yes, Fill in the details.
(Debtor), | Debtor 2
Sources of income Gross income: Sources of income Gross.income
Check all that apply. ' (before deductions and Check all'that apply... (before deductions
: mS coe @xelusions) . o and exclusions)
From January 1 of current year until (1 Wages, commissions, $29,106.00 [J Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
Mf Operating a business C) Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 29 of 38
Debtor 1

James P Wagner, Sr.

Case number (if known)

 

For last calendar year:
(January 1 to December 31, 2019 )

'Debtor41 |

Sources of income’.
Check all that apply. ©

OO wages, commissions,
bonuses, tips

M@ Operating a business

Gross income
(before. deductions and.
exclusions) .

$716,852.00

: Debtor 2

Sources of income
Check ail that apply.

C] wages, commissions,

bonuses, tips

CJ Operating a business

20-27842-beh

Gross income
(before deductions
and_exclusions)

 

For the calendar year before that:
(January 1 to December 31, 2018 )

C wages, commissions,
bonuses, tips

a Operating a business

$1,180,273.00

C] Wages, commissions,

bonuses, tips

C1] Operating a business

 

Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery

winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

M No
C] Yes. Fill in the details.
Debtor 1

Sources of] income
Describe below.

‘Gross income from

each source
(before deductions. and

Debtor 2.
Sources of income
Describe below.

Gross income
(before deductions
and exclusions)

exclusions) »:

List Certain Payments You Made Before You Filed for Bankruptcy

6.

 

Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

[) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

ONo. Go toline 7.

0 Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

HM Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
MNo. Gotoline7.
CO Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not

include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an

attorney for this bankruptcy case.

Creditor's Name and Address -:

Official Form 107

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Case 20-27842-beh Doc16 Filed 12/28/20

‘Dates of payment

Total amount
paid

Amount you

still owe

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Page 30 of 38

Was this payment for...

page 2

Best Case Bankruptcy
Debtor1 James P Wagner, Sr. Case number (itknown) _20-27842-beh

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
alimony.
WM No
(1 Yes. List ail payments to an insider.
Insider's Name and. Address -° 0 :.: Dates of payment _ -Total’amount Amount you Reason for this payment
ws oes ce : “paid ‘still owe :
8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.
HM No
C] Yes. List all payments to an insider
insider's Name and Address ee Dates of payment. Total amount Amount you Reason for this payment.”
a : es : ce mo paid stillowe: - Include creditor's name

EEnZ224 identify Legal Actions, Repossessions, and Foreclosures

 

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.
[ No
M@ Yes. Fill in the details.
Case title=. eee ~ ‘Nature ofthe case. Court.or agency Status of the case a '
Case-number. : 7 bere : : ° .
Southridge Limited Partnership vs. _— Civil Circuit Court of Milwaukee H Pending
James P, Wagner County Oo
Oo |
2020CV00604 901 N. 9th Street Ol Conanded
Milwaukee, WI 53233
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.
[1 No. Go to line 11.
M@ Yes, Fill in the information below.
CreditorName and Address. =, Describe the Property Date wes . Value of the
| -—. oe | property
: ADRES : : “= Explain. what happened: :
Mechanics Bank 2013 BMW X5 unknown . $4,000.00
PO Box 98541
Las Vegas, NV 89193 lM Property was repossessed.
C] Property was foreclosed.
CO Property was garnished.
CJ Property was attached, seized or levied.
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
H No
CO Yes. Fill in the details.
Creditor Name and Address vee Describe the action the creditor took Date action was . Amount
we Pn : taken vee
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 31 of 38
Debtor1 James P Wagner, Sr. Case number (ifknown) _20-27842-beh

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

H No
Cl] Yes

EEYQEEE! List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
M No

CO Yes. Fill in the details for each gift.

Gifts with.a total value of more than $600. Describe the gifts

Dates ‘you gave oe Malue
per person “

the gifts

Person to Whom You Gave the Gift and.
‘Address:

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
M No

OsYes. Fill in the details for each gift or contribution.

“Gifts or contributions to charities that total’ “Describe what you contributed Dates you : Value
more than $600.” : . : mo

A one ro. noe. os ear contributed
Charity's Name Tees ee 8 : OPES BEA Se po
Address (Number, Street; City, State and ZIP Code)

GEQa List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

H No
[) Yes. Fill in the details.

Describe the: property you lost and

Deseribe any insurance coverage. for the loss: |:
how the loss occurred | a

Date of your. Value of property
Include the amount that insurance has paid. List pending loss EEE lost
insurance claims on.line 33 of Schedule A/B; Property. ‘

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
O No
M Yes. Fill in the details.

Person Who Was Paid - ‘ Description and value of any property. Date.payment > ~ Amount of

Address. : NB transferred. Be or.transfer.was. . So payment
Email or website address _ Ee SURES SS : : made” JS Ty
Person Who Made the Payment, if Not You. Sete SES : :
Jonathan V. Goodman, Esq. : November $1,500.00
500 E. Lakeview Ave 2020

Whitefish Bay, WI 53217

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

M No
[] Yes. Fill in the details.

“Person Who.Was Pald

Description and value of any property» ‘Date payment
Address

Amount of
_ transferred

‘ortransferwas.. payment
made ;

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 32 of 38
Debtor1 James P Wagner, Sr. Case number (ifknown) _20-27842-beh

transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

HM No
Yes. Fill in the details.

‘Person Who Received Transfer. : Description and. value of Describe any property or. Date transfer was
‘Address a ee ce property transferred. c payments received or debts made

paid in exchange
Person’ S: relationship to you s : :

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called assef-protection devices.)

WM No

OQ Yes. Fill in the details.

Name of trust “os 3°” Description and value of the property transferred ; Date Transfer.was
: Bs ws ee : ns pn made. .

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 4 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

O No
Yes. Fill in the details.

Name of Financial Institution and -: Last 4 digits of — _ Type of account or Date account was ‘Last balance
Address (Number, Street, City, § State and ZIP _ -accountnumber. 9 i instrument. closed, sold, before closing or
Coda). / : us moved, or: 2 transfer
: =. Pr transferred : oe
US Bank XXXX- CO Checking \ $0.00
CJ Savings

C Money Market
CZ Brokerage
C) Other__

BMO Harris Bank XXXX- O Checking $0.00

CT Savings

0 Money Market
C] Brokerage

0 other__

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

M No

Cl Yes. Fill in the details.

Name of Financial Institution ns : “Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code): | ‘Address (Number, Street, City, have it?

State and ZIP.Code)
22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

M@ No
C) Yes. Fill in the details.

Name of Storage Facility... he Who-else has or had access. Describe the contents Do you still
Address (Number Strest, City, State and zIP code) oe to it? : : : have it?
: Address (Number, Street, city, eae tears
State'and ZIP Code)

GENER identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 33 of 38
Debtor1 James P Wagner, Sr. Case number (ifknown) 20-27842-beh

for someone.

M No

[I Yes. Fill in the details.

Owner'sName = ces Where is the property?) Describe the property a ooo Malue
Address (Number, Street, ‘Gity, State and ZIP. Code) (Number, Street, City, State and ZIP. : : : 7

Code)
Zum Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

M@ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Hl Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

M@ No

Yes. Fillin the details.

Name offsite ee 7) - Governmental: unit 8-28. Environmental law, ifyou “Date of notice
Address (Number, Street, city State and ZIP P Code) on Address (Number, Street, Clty, State and know it : : :

anes _ ‘ZIP.Code)

25. Have you notified any governmental unit of any release of hazardous material?

M@ No

C]_ Yes. Fill in the details.

Name of site: - ! : oes Governmental unit ‘ ‘ Environmental law, if you ’ . Date.of notice
Address. (Number, Street, City, State and ZIP Code) : Address (Number, Street, City, State and. know.it : :

ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

mM No
(Yes. Fill in the details.
‘Case Title, see Court or agency | -) \ Nature of the case . Status of the
Case Number oe ee ee Name. 2 , : : case:
: ree ee nes Address (Number, Street, City, . : Pos
State and ZIP Code)

GEIIGS Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
[DA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C] A member of a limited liability company (LLC) or limited liability partnership (LLP)
Cl A partner in a partnership
(An officer, director, or managing executive of a corporation
CJ An owner of at least 5% of the voting or equity securities of a corporation

1 No. None of the above applies. Go to Part 12.

Ml Yes. Check all that apply above and fill in the details below for each business.

Business Name. : . Describe the nature of the business’ ° — Employer. Identification number
Address. > “ane : Do not include Social Security number.or ITIN. »
(amber, Street, City, State and air. > Cote) y Name of accountant or bookkeeper :
oe : : Dates business existed me
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 34 of 38
Debtor 1

James P Wagner, Sr.

Business Name.

Address :
(Number, Street, Clty, State and zip Cote).

Dr. Wagner's Southridge Optical,

LLC
5300 S. 76th Street, #690
Greendale, WI 53129

Describe the nature of the business

Name of accountant or bookkeeper

Optometry business

Case number (if known)

20-27842-beh

Employer Identification number
Do.not.include Social Security humber or. TIN.

Dates business existed |

EIN:

XX-XXXXXXX

From-To December 2002 to December 2019

 

T-Vision USA, LLC
5300 S. 76th Street
#690

Greendale, WI 53129

T-Vision/PY SA, LLC

Developed an algorithm related to
eyecare

Attempting to begin an optometry

EIN:

From-To June 2014 to December 2019

EIN:

-DISSOLVED

TVUA 1652 801

business in Asuncion, Paraguay

From-To June 2014 to December 2019

-DISSOLVED

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

M No
C] Yes. Fill in the details below.
“Name. 200% Date Issued
Address . : oe
(Number, Street, City, State and ZIP Code)

GEE Sign Below

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

/s/ James P Wagner, Sr.

James P Wagner, Sr.
Signature of Debtor 1

 

Signature of Debtor 2

Date December 27, 2020 Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No

CO Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
Hino

1 Yes. Name of Person . Attach the Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

page 7

Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 35 of 38
FUN Coun Ons Cus ounces Oe oe ECON ULCA CRC LARC

Debtor 1 James P Wagner, Sr. Laos

 

 

eer ° ing) Wi 4. There is no presumption of abuse

(1 2. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test
Calculation (Official Form 122A-2).

United States Bankruptcy Court for the: Eastern District of Wisconsin

 

Case number 20-27842-beh
{if known) [J 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

C] Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

 

Partt: Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.
Wi Not married. Fill out Column A, lines 2-11.
Cl] Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
C Married and your spouse is NOT filing with you. You and your spouse are:
C] Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

CO Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly | income that you recelved from all sources, derived during ‘the. 6 full months. before you fi file this’ bankruptcy case. ALU-S.C; §.
~-401(40A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income- varied during

the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result, Do not Include any income amount more than once. For example, if both
spouses own the same rental property, put the income from that properly in one column only. If you have nothing to report for any line, write $0 in the space.

“Column A... Column B..
‘Debtor 1 = -Debtor2 or
ee - -non-filing spouse —

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions). $

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. 0.00 $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not

2,646.20 $

 

 

 

 

 

 

 

 

filled in. Do not include payments you listed on line 3. 0.00 $
5. Net income from operating a business, profession, or farm
, Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $ 0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here -> $ 0.00 §
6. Netincome from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $ 0.00
Net monthly income from rental or other real property $ 0.00 Copy here -> $ 0.00 §
7. Interest, dividends, and royalties $ 0.00 $
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 36 of 38
Debtor1 James P Wagner, Sr. Case number (ifknown) _20-27842-beh

 

 

ColumnA  ———s Column
‘Debtor? .~=—_- Debtor2or :
: os »  non-fillng spouse |

 

8, Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

For you $ 0.00
For your spouse $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the
total below.

0.00 ¢

 

0.00
0.00
0.00

 

fF Ff

Total amounts from separate pages, if any. +

 

 

11. Calculate your total current monthly income. Add lines 2 through 10 for
each column. Then add the total for Column A to the total for Column B. $

2,646.20 |*$ $ 2,646.20

 

 

 

 

 

 

 

 

Total current monthly
Income

ers Determine Whether the Means Test Applies to You

 

12. Calculate your current monthly income for the year. Follow these steps:

 

12a, Copy your total current monthly income from line 11 Copy line 11 here=> $ 2,646.20

 

Multiply by 12 (the number of months in a year) x 12

 

12b. The result is your annual income for this part of the form 12b.|$ 31,754.40

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. WI

Fill in the number of people in your household. 6 boloO

Fill in the median family income for your state and size of household. 13. |$ ~493555.00

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk's office.

 

 

 

 

 

14. How do the lines compare?

14a, ME Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. [Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

 

Sign Below
By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

ines P P Wagner, Sr. >
seme of 119 580 1

Date | eI UL

a DD /YYYY
If you checked line 14a, do NOT fill out or file Form 122A-2.

If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 37 of 38
B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Eastern District of Wisconsin

Inre James P Wagner, Sr. Case No. 20-27842-beh
Debtor(s) Chapter 7

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P, 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

 

For legal services, I have agreed to accept $ 2,500.00
Prior to the filing of this statement I have received $ 1,500.00
Balance Due $ 1,000.00

2. The source of the compensation paid to me was:

HB Debtor 1 Other (specify):

3. The source of compensation to be paid to me is:

M@ Debtor (Other (specify):

4, @ [have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

C] Ihave agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

d. [Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods.

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding.

 

  

 

 

 

 

 

 

CERTIFICATION
I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding, .
lA / Aa |a¢ LE a
Date , ! Jona . Goodmarl 1014348
Signattire of Attorney
Law Offices of Jonathan V. Goodman
500 E Lakeview Avenue
Whitefish Bay, WI 53217
414-460-0210
jonathanvgoodman@gmail.com
Name of law firm
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-27842-beh Doc16 Filed 12/28/20 Page 38 of 38

 
